Citation Nr: 1434805	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-32 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned in June 2014.  A transcript of the hearing has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he currently suffers from a lung disability related to service.  He has testified that about a week prior to separation from service he contracted a cold, for which he was treated, and that within three months of service, he suffered a spontaneous pneumothorax.  He asserts that he continues to suffer from lung problems.  

Private post service treatment records, dated within 3 months of service separation, confirm hospitalization in December 1954 for a spontaneous pneumothorax.  

The Veteran now additionally asserts that his current lung problems could be related to asbestos exposure in service.  

The Veteran's service treatment records, except for his September 1954 separation examination, have been determined to be unavailable.  In response to RO requests, the National Personnel Records Center has stated that the Veteran's service treatment records were fire-related and the information requested could not be reconstructed.  A review of his September 1954 separation examination does not reflect treatment for a lung disability; his lung was clinically normal at that time, providing evidence against this claim.

In this regard, in light of the Veteran's statements it does not appear the loss of records from the 1950's impairs the Veteran's case as he has not indicated treatment for the disability at issue during service, except for treatment of a cold, which the Board will assume occurred. 

The post-service medical evidence includes private treatment records which reflect current diagnoses of asbestosis, chronic obstructive pulmonary disease (COPD), a pulmonary nodule and chronic obstructive asthma.  Treatment records additionally show that the Veteran underwent surgery in July 2011 to remove squamous cell carcinoma of the lung.  The Veteran has additionally submitted a hazardous material assessment of former Fort Ord buildings, completed in December 2012, which reflects the presence of asbestos in buildings once located on Fort Ord.  He essentially asserts that he was exposed to this asbestos while stationed at Fort Ord.  An attempt to obtain the Veteran's personnel records has not been made.  These records should be obtained to determine whether this study is relevant to the Veteran's claim.  

The Veteran has not been afforded a VA examination of his lungs, nor has an etiological opinion been obtained.  In light of this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any lung disability found.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on Remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disability.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC.   

2.  Request the Veteran's complete personnel file (201 file) from the National Personnel Records Center (NPRC) and other appropriate sources.  

3.  Following the development outlined in the Remand paragraphs above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any lung disability, and its relationship, if any, to his military service from September 1952 to September 1954, or any incident thereof.  

For purposes of this opinion, the VA examiner should presume the Veteran suffered from a cold just prior to separation from service.  

The examiner is further instructed to assume that the Veteran was exposed to some asbestos during his active service.  Any necessary testing should be conducted.  

The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that any lung disability found had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service from September 1952 to September 1954.

Does the Veteran currently have asbestosis?

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

